Case 1:21-cv-03335-DLC Document 1-2 Filed 04/16/21 Page 1 of 8




                EXHIBIT 2
FILED: NEW YORK COUNTY CLERK 03/25/2021 06:40 PM                                                                                                                                                         INDEX NO. 652003/2021
NYSCEF DOC. NO. 2 Case 1:21-cv-03335-DLC Document 1-2 Filed 04/16/21 Page  2 of 8NYSCEF: 03/25/2021
                                                                      RECEIVED




          SUPREME                    COURT                  OF THE                   STATE                OF        NEW YORK
          COUNTY                   OF     NEW YORK
                                                                                                                                           X
          LUMINANT                      ENERGY                  COMPANY                           LLC,


                                                                      Plaintiff,                                                                                 Index          No.


                                                                                                                                                                 COMPLAINT



          KOCH          ENERGY                  SERVICES,                         LLC,


                                                                      Defendant.
                                                                                                                                           X


                        Plaintiff             Luminant                     Energy                 Compañy                 LLC         ("Lu-iñsñt")                    alleges               as      follows            against


          Defendant               Koch        Energy              Services,               LLC           ("Koch"):


                                                                                                    Nature           of     the       Case


                           1. This        is a breach                 of    contract               case      that    is required               by     contract           to be brought                      in New           York


          but     arises      out       of the          subject            matter           of an existing                case        brought          in Texas           regarding                  events          that     took


          place      there,        relationsMps                   that       are centered                  there,         and     issues       that     will     be litigated                there.            The     present


          dispute          concerns            failures               by     Koch,            a ñataral             gas         seller,      to     deliver          contracted-for                     natural             gas     to



          Lu±:-',                 an electricity                generator                   headqüsrtered                   in    Texas,          during        the      substantial                 winter          storm          of



          February            12-19,          2021          in Texas               (the       "2021          Winter          Event").               Koch's        failures            to provide                the     agreed


          amounts            of     natural             gas     to       Lsmiñ2ñt                  used        to    fuel         several         power          plant         facilities              in      Texas         were


          breaches            in     violation                 of      express                coñtractual                  agreements.                     These          breaches                   interfered               with


                                                        affiliates'
          L---2---''s               and       its                                 ability          to     operate           certain          electricity          generation                     fa-ilities,           causing


          significant             damsges               in the        millions               of    dollars          and     these         breaches            were       not     excused.


                                                                                                                Parties


                        2. Plaintiff                I   -½rt                 is     a Texas               limited         liability          company              and      has        its    princilm1                place         of


          business          in Texas.




                                                                                                                1 of 7
FILED: NEW YORK COUNTY CLERK 03/25/2021 06:40 PM                                                          INDEX NO. 652003/2021
NYSCEF DOC. NO. 2 Case 1:21-cv-03335-DLC Document 1-2 Filed 04/16/21 Page  3 of 8NYSCEF: 03/25/2021
                                                                      RECEIVED

          


                  'HIHQGDQW .RFK LV D 'HODZDUH OLPLWHG OLDELOLW\ FRPSDQ\ ZLWK LWV SULQFLSDO SODFH RI

          EXVLQHVVLQ:LFKLWD.DQVDV

                                               -XULVGLFWLRQDQG9HQXH
                                                           
                  7KHSDUWLHV¶JRYHUQLQJDJUHHPHQWDW6HFWLRQ K SURYLGHVWKDW

                  (DFKSDUW\H[SUHVVO\VXEPLWVWRWKHH[FOXVLYHMXULVGLFWLRQRIWKH6WDWHRI1HZ<RUN
                  86$DQGWRWKHYHQXHRIIHGHUDODQGVWDWHFRXUWVVLWXDWHGLQWKHFLW\RI1HZ<RUN
                  %RURXJKRI0DQKDWWDQ6WDWHRI1HZ<RUNDQGDJUHHVWRDFFHSWVHUYLFHRISURFHVV
                  E\UHJLVWHUHGPDLO(DFKSDUW\LUUHYRFDEO\ZDLYHVDQ\REMHFWLRQLWPLJKWRWKHUZLVH
                  KDYHWRVXFKYHQXHDQGDQ\ULJKWWRUHPRYHRUWUDQVIHUMXULVGLFWLRQWRDQ\RWKHU
                  IRUXP
          
                  7KH &RXUW KDV SHUVRQDO MXULVGLFWLRQ RYHU .RFK SXUVXDQW WR WKH SDUWLHV¶ DJUHHPHQW²

          ZKLFKGHPRQVWUDWHV.RFK¶VPLQLPXPFRQWDFWVZLWK1HZ<RUN²DQG&3/56HFWLRQ D 9HQXH

          LQWKLV&RXQW\LVSURSHUSXUVXDQWWR&3/56HFWLRQDQGWKHSDUWLHV¶DJUHHPHQWSURYLGLQJIRU

          YHQXHLQWKHVWDWHFRXUWVORFDWHGLQWKH%RURXJKRI0DQKDWWDQ1HZ<RUN1HZ<RUNDQGDOVR

          &3/56HFWLRQ D 

                                                          %DFNJURXQG

                  /XPLQDQW¶VSDUHQW9LVWUD&RUS ³9LVWUD´ LVDSUHPLHULQWHJUDWHGSRZHUFRPSDQ\WKDW

          WUDFHVLWVURRWVWRWKHIRXQGLQJRIWKH'DOODV(OHFWULF/LJKWLQJ&RPSDQ\LQDQGLVEDVHGLQ

          ,UYLQJ7H[DV9LVWUDFRPELQHVDQLQQRYDWLYHFXVWRPHUFHQWULFDSSURDFKWRUHWDLOZLWKDIRFXVRQ

          VDIHUHOLDEOHDQGHIILFLHQWSRZHUJHQHUDWLRQ7KURXJKLWVUHWDLODQGJHQHUDWLRQEXVLQHVVHV9LVWUD

          RSHUDWHVLQVWDWHVDQGWKH'LVWULFWRI&ROXPELDLQFOXGLQJVL[RIWKHVHYHQFRPSHWLWLYHPDUNHWV

          LQ WKH 8QLWHG 6WDWHV DQG PDUNHWV LQ &DQDGD DQG -DSDQ DV ZHOO ZLWK DERXW  HPSOR\HHV

          9LVWUD¶V UHWDLO EUDQGV VHUYH DSSUR[LPDWHO\  PLOOLRQ UHVLGHQWLDO FRPPHUFLDO DQG LQGXVWULDO

          FXVWRPHUVZLWKHOHFWULFLW\DQGQDWXUDOJDVDQG9LVWUDLVRQHRIWKHODUJHVWFRPSHWLWLYHUHVLGHQWLDO

          HOHFWULF SURYLGHUV LQ WKH FRXQWU\  9LVWUD LV DOVR WKH ODUJHVW FRPSHWLWLYH SRZHU JHQHUDWRU LQ WKH




                                                                 
                                                            2 of 7
FILED: NEW YORK COUNTY CLERK 03/25/2021 06:40 PM                                                   INDEX NO. 652003/2021
NYSCEF DOC. NO. 2 Case 1:21-cv-03335-DLC Document 1-2 Filed 04/16/21 Page  4 of 8NYSCEF: 03/25/2021
                                                                      RECEIVED

          


          8QLWHG6WDWHVZLWKDFDSDFLW\RIDSSUR[LPDWHO\PHJDZDWWVSRZHUHGE\DGLYHUVHSRUWIROLR

          LQFOXGLQJQDWXUDOJDVQXFOHDUVRODUDQGEDWWHU\HQHUJ\VWRUDJHIDFLOLWLHV

                  ,Q7H[DV9LVWUDDQGLWVVXEVLGLDULHVRSHUDWHVHYHUDOQDWXUDOJDVIXHOHGSRZHUJHQHUDWLRQ

          IDFLOLWLHV LQFOXGLQJ IRU H[DPSOH WKH 2GHVVD(FWRU 3RZHU 3ODQW ZKLFK /XPLQDQWDIILOLDWH /D

          )URQWHUD +ROGLQJV //& SXUFKDVHG IURP D .RFK DIILOLDWH LQ  7KHVH HOHFWULFLW\ JHQHUDWLRQ

          SODQWVUHO\RQQDWXUDOJDVDVWKHIXHOVRXUFH

                  7RIXHOWKHVHSODQWV/XPLQDQWSXUFKDVHVQDWXUDOJDVIURPVXSSOLHUVLQFOXGLQJ.RFK

          ZKRPDUNHWVDQGVXSSOLHVQDWXUDOJDVWKURXJKRXW1RUWK$PHULFDLQFOXGLQJLQ7H[DV

                                                 7KH,6'$$JUHHPHQW

                  /XPLQDQW DQG .RFK DUH SDUWLHV WR D -XO\   0DVWHU $JUHHPHQW WKH ³,6'$

          $JUHHPHQW´ EDVHGRQWKHVWDQGDUGIRUP0DVWHU$JUHHPHQWLVVXHGE\WKH,QWHUQDWLRQDO6ZDSV

          DQG'HULYDWLYHV$VVRFLDWLRQ,QFDQGLQFOXGLQJFHUWDLQ6FKHGXOHV

                  .RFKDQG/XPLQDQWHQWHUHGLQWRVSHFLILFWUDQVDFWLRQVIURPWLPHWRWLPHIRUWKHVDOH

          RIQDWXUDOJDVSXUVXDQWWRWKH,6'$$JUHHPHQWDQGHDFKWUDQVDFWLRQLVPHPRULDOL]HGLQDVHSDUDWH

          WUDGHFRQILUPDWLRQ ³&RQILUPDWLRQV´ VHWWLQJIRUWKWKHVSHFLILFWHUPVRIHDFKSDUWLFXODUWUDQVDFWLRQ

                  7KH &RQILUPDWLRQV UHIHUHQFH WKH ,6'$ $JUHHPHQW DQG H[SOLFLWO\ QRWH WKDW WKH

          &RQILUPDWLRQVLQFRUSRUDWHWKHWHUPVRIWKH,6'$$JUHHPHQW

                  7KLV&RQILUPDWLRQVXSSOHPHQWVIRUPVSDUWRIDQGLVVXEMHFWWRWKH,6'$0DVWHU
                  $JUHHPHQW ZLWK *DV $QQH[ GDWHG  WKH ³0DVWHU $JUHHPHQW´  DV
                  DPHQGHG DQG VXSSOHPHQWHG IURP WLPH WR WLPH EHWZHHQ /XPLQDQW (QHUJ\
                  &RPSDQ\DQG.RFK(QHUJ\6HUYLFHV//&$OOSURYLVLRQVFRQWDLQHGLQWKH0DVWHU
                  $JUHHPHQWJRYHUQWKLV&RQILUPDWLRQH[FHSWDVH[SUHVVO\SURYLGHGKHUHLQ
          
                  ,Q)HEUXDU\DQGUHOHYDQWWRWKH:LQWHU(YHQW/XPLQDQWDQG.RFKHQWHUHG

          LQWRDWOHDVWILIWHHQ&RQILUPDWLRQVZLWK.RFKXQGHUZKLFK.RFKFRPPLWWHGWRSURYLGHQDWXUDOJDV

          LQVSHFLILHGTXDQWLWLHVWR/XPLQDQWDWHLWKHUIL[HGRULQGH[HGSULFHV




                                                             
                                                         3 of 7
FILED: NEW YORK COUNTY CLERK 03/25/2021 06:40 PM                                                                                                                                              INDEX NO. 652003/2021
NYSCEF DOC. NO. 2 Case 1:21-cv-03335-DLC Document 1-2 Filed 04/16/21 Page  5 of 8NYSCEF: 03/25/2021
                                                                      RECEIVED




                         Luminant                     Koch                    Delivery         Period                 Contract           Quantity                   Contract       Price
                         Trade          #             Trade          #
                1.       1485871                      983221                  2/11/21       - 2/11/21                 5,000 MMBTU/Day                               Fixed               10.00
                                                                                                                                                                              Price,

                2.       1485252                      981767                  2/11/21       - 2/11/21                  10,000                                                  GD Waha,          100%
                                                                                                                                     MMBTU/Day                      Index,

                3.       1485423                      981770                  2/11/21       - 2/11/21                 20,000                                                               100%
                                                                                                                                     MMBTU/Day                      Index,     Waha,

                4.       1486097                      983204                  2/11/21       - 2/11/21                  15,000                                       Fixed               20.00
                                                                                                                                     MMBTU/Day                                Price,

                5.       1486105                      982568                  2/11/21       - 2/11/21                 5,000 MMBTU/Day                               Fixed               10.00
                                                                                                                                                                              Price,

                6.       1486113                      983189                  2/11/21       - 2/11/21                  10,000                                       Fixed               10.50
                                                                                                                                     MMBTU/Day                                Price,

                7.       1486081                      983205                  2/12/21       - 2/12/21                 25,0000                                       Fixed               23.00
                                                                                                                                      MMBTU/Day                               Price,

                8.       1486145                      983199                  2/12/21       - 2/12/21                 20,000                                        Fixed               17.50
                                                                                                                                     MMBTU/Day                                Price,

                9.       1486165                      983525                  2/13/21       - 2/16/21                 5,000                                                    GD NGPL,            Texok      100%
                                                                                                                                  MMBTU/Day                         Index,

                10.      1486530                      983822                  2/13/21       - 2/16/21                 25,000                                        Fixed               250.00
                                                                                                                                     MMBTU/Day                                Price,

                11.      1486925                      984618                  2/17/21       - 2/17/21                 2,500                                         Fixed               600.00
                                                                                                                                  MMBTU/Day                                   Price,

                12.      1487130                      984802                  2/17/21       - 2/17/21                 5,000 MMBTU/Day                               Fixed               185.00
                                                                                                                                                                              Price,

                13.      1487202                      985125                  2/17/21       - 2/17/21                  16,000                                       Fixed               165.00
                                                                                                                                     MMBTU/Day                                Price,

                14.      1487757                      988379                  2/18/21       - 2/18/21                 20,000                                        Fixed               65.00
                                                                                                                                     MMBTU/Day                                Price,

                15.      1488130                      986537                  2/19/21       - 2/19/21                 7,5000                                        Fixed               125.00
                                                                                                                                     MMBTU/Day                                Price,




                          13.      During            the     2021           Winter         Event,        from          approximately                     February           12 through           February          19,


          2021,         a large             area     of     the      United          States,          including              in      Texas,       suffered           an      extreme        winter          weather


          storm        event.            During            this      week-long              event,       severe             winter          temperatures             resulted          in surging           demand


          for        power         across            Texas            and      significant              scarcity.                  The        Electric         Reliability             Council         of     Texas



          ("ERCOT"),                     which         has        authority           to    set      market            prices         for     electricity,          began        charging            the    highest


          allowabic             price         for    electricity              in order         to get          all    available             power         generation            capacity         online.


                          14.      In       order     to run          the     electricity            generation               facilities          at maximum                 capacity       to generate            the


          essential          electrical                               Lumine-+              relied        on         Koch         to provide             the   needed         natural                 which        had
                                                     power,                                                                                                                                 gas,


          been        explicitly              contracted              for     and    which            Koch           had      agreed          to provide            at agreed-upon               prices.


                          15.      But        Koch          failed       to deliver           the      full      volumes              of natural             gas   that      it had     agreed        to provide


                                                                                           parties'
          to Luminent                   under        at least         six     of the                          Confirmations,                   in breach           of its coñtractual                obligations




                                                                                                                      4

                                                                                                               4 of 7
FILED: NEW YORK COUNTY CLERK 03/25/2021 06:40 PM                                                    INDEX NO. 652003/2021
NYSCEF DOC. NO. 2 Case 1:21-cv-03335-DLC Document 1-2 Filed 04/16/21 Page  6 of 8NYSCEF: 03/25/2021
                                                                      RECEIVED

          


          WRSURYLGHWKLVQDWXUDOJDV/XPLQDQWDWWHPSWHGWRFRYHUIRU.RFK¶VEUHDFKHVE\DWWHPSWLQJWR

          SURFXUHQDWXUDOJDVIURPRWKHUVHOOHUVDWVLJQLILFDQWO\KLJKHUSULFHV²DQGGLGFRYHUVRPH²EXWZDV

          XQDEOHWRUHSODFHDOORIWKHVLJQLILFDQWYROXPHVRIQDWXUDOJDVWKDW.RFKIDLOHGWRGHOLYHU$VD

          UHVXOWIRUPXFKRIWKH:LQWHU(YHQWWKHSRZHUJHQHUDWLRQIDFLOLWLHVRZQHGE\9LVWUDDQGLWV

          DIILOLDWHVZHUHXQDEOHWRUXQDWPD[LPXPFDSDFLW\ZHUHXQDEOHWRSURYLGHPXFKQHHGHGHOHFWULFLW\

          WRWKHVWDWHHOHFWULFDOJULGDQGZHUHXQDEOHWREHQHILWIURPWKHHOHFWULFLW\SULFHVVHWE\(5&27

          GXULQJWKHZLQWHUHYHQW

                  .RFKGLGQRWYDOLGO\H[FXVHLWVIDLOXUHWRSHUIRUPIRUDQ\UHDVRQ

                  7RWKHH[WHQWWKDW.RFKVHHNVSD\PHQWIURP/XPLQDQWIRUQDWXUDOJDVLWGLGSURYLGH

          GXULQJ WKH  :LQWHU (YHQW RU JDV LW SURYLGHG DW DERYH PDUNHW SULFHV /XPLQDQW VHHNV LWV

          GDPDJHVIURP.RFKDVDQRIIVHWWRDQ\DPRXQWVLWPD\RZH

                  7RWKHH[WHQWWKDWLQEUHDFKLQJLWVREOLJDWLRQVWRSURYLGHQDWXUDOJDVWR/XPLQDQW.RFK

          LQVWHDGVROGLWVQDWXUDOJDVWRRWKHUEX\HUVDWKLJKHUSULFHVWKHQ.RFKKDVEHHQXQMXVWO\HQULFKHG

          DV D UHVXOW RI LWV EUHDFKHV WR /XPLQDQW DQG LQ HTXLW\ DQG JRRG FRQVFLHQFH .RFK FDQQRW EH

          SHUPLWWHGWRUHWDLQWKHVHEHQHILWV

          
                                                )LUVW&DXVHRI$FWLRQ
                                              %5($&+2)&2175$&7

                  /XPLQDQWUHSHDWVDQGUHDOOHJHVWKHIRUHJRLQJDOOHJDWLRQVRIWKH&RPSODLQWDVLIIXOO\

          VHWIRUWKKHUHLQ

                  /XPLQDQWDQG.RFKKDGDZULWWHQDJUHHPHQWLQZKLFK.RFKZRXOGSURYLGHVSHFLILHG

          TXDQWLWLHVRIQDWXUDOJDVWR/XPLQDQW

                  .RFKEUHDFKHGLWVREOLJDWLRQVE\IDLOLQJWRGHOLYHUWKHFRQWUDFWXDOO\REOLJDWHGYROXPHV

          RIQDWXUDOJDV




                                                             
                                                         5 of 7
FILED: NEW YORK COUNTY CLERK 03/25/2021 06:40 PM                                                        INDEX NO. 652003/2021
NYSCEF DOC. NO. 2 Case 1:21-cv-03335-DLC Document 1-2 Filed 04/16/21 Page  7 of 8NYSCEF: 03/25/2021
                                                                      RECEIVED

          


                  $VDGLUHFWDQGSUR[LPDWHUHVXOWRI.RFK¶VEUHDFKHV/XPLQDQWKDVEHHQGDPDJHGDQG

          LVHQWLWOHGWRUHFRYHUFRPSHQVDWRU\GDPDJHVLQDQDPRXQWWREHGHWHUPLQHGDWWULDO

                  $OOFRQGLWLRQVSUHFHGHQWWRWKHDVVHUWLRQRIWKLVFODLPKDYHRFFXUUHGRUWKH\KDYHEHHQ

          ZDLYHGE\.RFK

                                                 6HFRQG&DXVHRI$FWLRQ
                                                 81-867(15,&+0(17

                  /XPLQDQWUHSHDWVDQGUHDOOHJHVWKHIRUHJRLQJDOOHJDWLRQVRIWKH&RPSODLQWDVLIIXOO\

          VHWIRUWKKHUHLQ

                  .RFK EHQHILWHG IURP LWV IDLOXUHV WR FRPSO\ ZLWK LWV DJUHHPHQW WR VHOO QDWXUDO JDV WR

          /XPLQDQWE\VHOOLQJQDWXUDOJDVWRRWKHUEX\HUVDWKLJKHUSULFHV

                  .RFK ZDV WKHUHIRUH XQMXVWO\ HQULFKHG DW WKH H[SHQVH RI /XPLQDQW ZKLFK VXIIHUHG

          VLJQLILFDQWGDPDJHVLQWKHLQDELOLW\WRUXQLWV3ODQWDWIXOOFDSDFLW\

                  ,WLVDJDLQVWHTXLW\DQGJRRGFRQVFLHQFHWRSHUPLW.RFKWRUHWDLQWKHVHIXQGV

                                                      3UD\HUIRU5HOLHI

                  :+(5()25( /XPLQDQW UHVSHFWIXOO\ UHTXHVWV WKDW WKLV &RXUW HQWHU MXGJPHQW LQ WKHLU

          IDYRUDQGDJDLQVW.RFKDVIROORZV

                          D (QWHULQJMXGJPHQWLQ/XPLQDQW¶VIDYRURQHDFK&ODLPLQWKH&RPSODLQW

                          E $ZDUGLQJ/XPLQDQWFRPSHQVDWRU\GDPDJHVLQDQDPRXQWWREHGHWHUPLQHGDW

                               WULDO

                          F $ZDUGLQJ/XPLQDQWLWVUHDVRQDEOHDWWRUQH\V¶IHHVDQGH[SHQVHV

                          G $ZDUGLQJ /XPLQDQW SUHMXGJPHQW DQG SRVWMXGJPHQW LQWHUHVW RQ DOO VXPV

                               DZDUGHGLQWKH&RXUW¶VMXGJPHQWDQG

                          H *UDQWLQJ/XPLQDQWVXFKRWKHUDQGIXUWKHUUHOLHIDVWKLV&RXUWPD\GHHPMXVW

                               DQGSURSHU




                                                                
                                                           6 of 7
FILED: NEW YORK COUNTY CLERK 03/25/2021 06:40 PM                                                                         INDEX NO. 652003/2021
NYSCEF DOC. NO. 2 Case 1:21-cv-03335-DLC Document 1-2 Filed 04/16/21 Page  8 of 8NYSCEF: 03/25/2021
                                                                      RECEIVED




             Dated:   New     York,   New York   Respectfully                submitted,
                      March     25,   2021


                                                 S                      GOD                Y L.L.P.




                                                 Barry       Ba         e     (State      Bar   No.   5337001)
                                                                                                        32"d
                                                 1301       A       n       e of the Americas,                   Floor
                                                 New Yor              , New       York      10019
                                                 Phone:           212-729-2024
                                                 Fax:       212-336-8340
                                                 bbarnett@susmangodfrey.com


                                                 Abigail          C. Noebels
                                                 (pro       hac     vice     application        to be submitted)
                                                 Texas        State         Bar   No.     24083578
                                                 1000       Louisiana,            Suite     5100

                                                 Houston,           Texas         77002
                                                 Phone:           713-651-9366
                                                 Fax:       713-654-6666
                                                 anoebels@susmangodfrey.com


                                                 Attorneys          for      Plaintiff




                                                        7




                                                 7 of 7
